 1   Geri N. Kahn (State Bar Number 148536)
     geri@gerinkahn.com
 2   Law Office of Geri N. Kahn
     465 California Street, Suite 609
 3   San Francisco, CA 94104
     (415) 397-5446
 4   (800) 375-5956

 5   Attorney for Plaintiff

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     Sandra Williams,                                         Case No. 2:18-cv-02248-EFB
11
            Plaintiff,                                        Stipulation of 14-Day Extension of Time for
12                                                            Plaintiff to file brief in support of Motion for
     vs.                                                      Summary Judgment; [Proposed] Order
13
     Andrew Saul, Commissioner of Social Security,
14
            Defendant.
15

16          Plaintiff, by and through her attorney of record, and Defendant, by and through her attorney of
17   record, hereby stipulate, subject to the approval of the Court, to a 14-day extension of time for Plaintiff’s
18   counsel to file a brief in support of his Motion for Summary Judgment, in light of the following:
19
            1.      It has taken plaintiff’s counsel longer than expected to catch up on her work after being
20
                    out of the office due to the death of a member in her family. She needs a brief
21
                    continuance to complete the brief. She is aware that she has previously sought extensions
22
                    of time in this case and does not anticipate any future requests.
23
            2.      Plaintiff’s counsel has emailed Carolyn Chen, Esq., defendant’s counsel. Ms. Chen has
24
                    indicated that she is agreeable to a 14- day extension of time for counsel to prepare her
25
                    brief.
26

27

28
            Case No. 2:18-cv-02248-EFB               1
             STIPULATION OF 14-DAY EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF
                                MOTION FOR SUMMARY JUDGMENT; [PROPOSED] ORDER
 1         3.     Should the request be granted, Plaintiff’s brief will be due on September 26, 2019,

 2                Defendant’s reply brief on November 12, 2019, and Plaintiff’s optional response brief on

 3                December 3, 2019.

 4

 5                                                     Respectfully submitted,

 6   Dated: September 11, 2019                         /s/ Geri N. Kahn
                                                       GERI N. KAHN
 7                                                     Attorney for Plaintiff
 8

 9

10   Dated: September 11, 2019                         /s/ Carolyn Chen
                                                       CAROLYN CHEN
11                                                     Special Assistant United States Attorney
                                                       (*By email authorization on September 11, 2019)
12
                                                   ORDER
13
           Pursuant to stipulation, IT IS SO ORDERED.
14

15   Dated: September 12, 2019.

16

17

18

19

20

21

22

23

24

25

26

27

28
           Case No. 2:18-cv-02248-EFB               2
            STIPULATION OF 14-DAY EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF
                               MOTION FOR SUMMARY JUDGMENT; [PROPOSED] ORDER
